Citation Nr: 1514334	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-45 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the appellant has status as a claimant for the purposes of entitlement to death benefits.


REPRESENTATION

Appellant represented by:	John March, Veterans' Disability Advocate, Alpha Disability


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The service member was on active duty from November 1967 to October 1971.  He also had one month plus undocumented service.  He passed away in March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 letter decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut.  After the appellant perfected her appeal, she provided testimony at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.

As noted, the appellant presented testimony before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor her accredited representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2) were complied therewith.  

Following the hearing, the Board remanded the claim to the RO for the purpose of obtaining additional evidence concerning the relationship between the appellant and the Veteran.  Although a field investigation with interviews was not completed, the Board finds that the postal research into the addresses for the Veteran and the appellant achieved the purpose of the investigation, and rendered interviews and further investigation unnecessary.  The record shows that the appellant was contacted and asked to provide additional documentation concerning said relationship.  The appellant was nonresponsive.  The Board recognizes that "[T]he duty to assist is not always a one-way street."  If an appellant wishes help, they cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining vital evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Her failure to respond rendered any additional attempt to assist her such as obtaining requested documents from VA or private medical facilities futile, as they would not address the vital element of cohabitation.  The claim has since been returned to the Board for review.  

For the reasons cited above, upon reviewing the development that has occurred as a result of the Board's Remand, the Board finds there has been substantial compliance with its remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268, 271 (1998)] violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014). 


FINDINGS OF FACTS

1.  The Veteran and the appellant were married in September 1969.

2.  The appellant and the Veteran were divorced in September 1989.

3.  The Veteran died in March of 1998.  The Veteran's Certificate of Death indicated that he was divorced at the time of death.  Although the appellant was listed on the Certificate of Death, she was reported as being the Veteran's former wife.
4.  The appellant and the Veteran did not resume continuous cohabitation between September 1989 and March 1998. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of basic eligibility to death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the Board asking that the RO's action of not recognizing her as the surviving spouse of the Veteran be overturned and that she be awarded VA death benefits.  The appellant has come to the VA asking that she be recognized as the Veteran's common-law wife and that she be granted Dependency and Indemnity Compensation (DIC) benefits.  The record reflects that the appellant and the service member were legally married from September 22, 1969, to September 28, 1989.  The record further indicates that the appellant and the Veteran obtained a divorce in the State of Connecticut; the effective date of that divorce was September 28, 1989.  A copy of dissolution of marriage was proffered as evidence by the appellant.

A review of the divorce settlement reveals that the Veteran was named as the party at "fault" in the breakdown of the marriage.  A closer review of that document suggests that the Veteran was having an illicit and illegal relationship with a woman not his wife (the appellant), that the appellant discovered this relationship, and that the appellant sought termination of the marriage as a result of the affair.  The Veteran was ordered to pay alimony to the appellant until at least July 2012.  As long as the Veteran was paying alimony, he was required to also maintain a life insurance policy with the appellant named as the beneficiary of said policy.  However, since the Veteran passed in 1998, alimony has not been paid and it is unclear whether the appellant collected benefits as a result of the life insurance policy.  

Nevertheless, the appellant has come before the VA claiming that while the Veteran and she had obtained a divorce in 1989, after the Veteran discovered that he had amyotrophic lateral sclerosis (ALS), the appellant provided care and comfort to the Veteran.  She has testified that she took the Veteran to doctor's appointments, provided assistance to him in his home, and performed other duties as required.  She has intimated that she and the Veteran once again cohabitated with one another and that when she visited the Veteran in hospital, the medical staff treated her as the Veteran's spouse - not his ex- or former spouse.

To support her position, she has provided two "buddy" statements.  One statement is from a family friend who confirmed that the appellant provided care to the Veteran while he was suffering from ALS.  However, this friend also refers to the Veteran as her "ex-husband".  

The second statement is from the appellant's former father-in-law.  In his statement, the father-in-law stated:

. . . For a while [the Veteran] moved back in with Daryl and the family.  When he needed to get a lower level apartment [the appellant] and the family helped with caring for the place.

In other words, while the appellant may have cohabitated with the Veteran for a period of time, the appellant did not live with the Veteran after he moved into a different apartment due to his ALS.  
Also of interest is the Veteran's death certificate which indicates that, at the time of his death, the Veteran was divorced.  The appellant was listed as the informant on the death certificate.  Her relationship to the deceased was stated to be his "former wife".  

The appellant has averred that she and the Veteran participated in a common-law marriage.  While their state of residence, Connecticut, does not recognize common-law marriage, she contends that she was unaware of this impediment, and that the marriage should be deemed valid for VA purposes.  The appellant has not provided documents that would confirm her assertions.  

In order to give the appellant another opportunity to provide said documents, the Board in 2014 remanded the claim to the RO for the purpose of requesting any documents from the appellant that would show that she and the Veteran were holding themselves out to others in the community as having a "marital relationship".  The appellant was asked to provide copies of bills, bank account ledgers, or even statements from persons in authority positions which would have verified the appellant's assertions.  The appellant did not provide any type of documentary proof, nor did she provide any statements from any additional statements from others.  

Moreover, the VA searched postal records in order to obtain the addresses of both of the parties for the time extending from 1989 to 1998.  Such a search did not produce a positive result for the appellant.  That is, the search revealed that, after the divorce, the appellant and the Veteran did not share the same address.  In other words, while the appellant has claimed that she and the Veteran cohabitated together, the postal records of their addresses would indicate otherwise.  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where the law and not the facts are controlling.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  In this case the facts are not in dispute and the case turns on the application of the law to those facts.  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, are not applicable.

A surviving spouse for VA purposes is defined as a person who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2014).

A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2014).  However, the surviving spouse must be married to the veteran for a period of one year or more prior to the veteran's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) (2014).

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2014); 38 C.F.R. § 3.204(a)(1) (2014).

The Board notes that common-law marriage is not recognized in the state of Connecticut, the location where both individuals resided prior to the Veteran's death.  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2014).  According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e. non-ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  Id. at 144-45 (5th abridged ed. 1983).

However, even absent a common law marriage, under certain circumstances where the state requirements have not been met, there may be a "deemed valid" marriage for the purposes of entitlement to VA benefits.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his or her death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  VA Office of General Counsel interpreted "legal impediment" to include the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriages.  VAOPGCPREC 58-91.  If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, a claimant's signed statement that he or she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c); see Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval v. Brown, 7 Vet. App. 7 (1994). 

VA shall require corroborating evidence to verify a marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c) (West 2014); 38 C.F.R. § 3.204(a)(2) (2014).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b) (2014).

Marriage is established by one of the following types of evidence (in the order of preference):

1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record;

2) Official report from service department as to marriage which occurred while the service member was in service;

3) The affidavit of the clergyman or magistrate who officiated;

4) The original certificate of marriage, if the VA is satisfied that it is genuine and free from alteration;

5) The affidavits or certified statements of two or more eyewitnesses to the ceremony;

6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or,

7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  

38 C.F.R. § 3.205(a) (2014).

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) (2014) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.206(b) (2014).

In the current case, the appellant has insinuated that she and the Veteran were in a common law marriage from sometime in 1989 to 1998.  To be more precise, she argues that she once again began to live with the Veteran sometime after he learned of his illness, which was about two and a half years before his death.  She has essentially acknowledged; however, that she was aware she was not legally married to the Veteran for a period of one year as is required by VA statute.  Nevertheless, she contends that the Veteran and she held themselves out to others as a couple, they were exclusive in their relationship to one another, it was a permanent relationship, and they cohabitated with each other.  Therefore, she argues her marriage should be deemed valid for VA purposes.  Unfortunately, the record does not support these contentions.

The appellant does not deny that she and the Veteran obtained a divorce in 1989 - approximately nine years prior to the Veteran's death.  The Board finds highly probative the divorce decree and the appellant's statements acknowledging the divorce.  That the 1989 divorce was final is an uncontroverted fact.  

In regards to the appellant's contention that she and the Veteran had resumed continuous cohabitation sometime during the period in which he learned of his illness and his final hospitalization before his death, it is not supported by the evidence.  First, common-law marriage is not recognized by the state of Connecticut, which is where the appellant and the Veteran resided.  In regards to the marriage being deemed valid for VA purposes, the evidence does not show that the appellant cohabited with the Veteran continuously from the date of the attempted marriage until his death.  The letter from the father-in-law does indeed note that the Veteran moved back in with the appellant and family, but also indicates that he then got his own apartment.  An April 2014 VA letter to the appellant requested additional evidence to support her claim of cohabitation, but she did not respond.  Finally, the results of an RO search of the postal records for the relevant period shows that the appellant and Veteran did not share the same address at any time between the 1989 divorce and the Veteran's death in 1998.  It follows that any cohabitation that may have occurred was brief and not continuous.  The failure to demonstrate continuous cohabitation is by itself enough to prevent a finding that the marriage is deemed valid for VA purposes.  38 C.F.R. § 3.52(c).  

The statute and regulation are clear that to be recognized as a surviving spouse, the marriage must have been in existence at the time of a veteran's death.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

While the Board is sympathetic to the appellant's circumstances, and does not doubt that the appellant remained the Veteran's close friend and helper throughout his final illness, the preponderance of the evidence is against a finding that the appellant is the Veteran's surviving spouse for VA purposes.  Reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that the appellant does not meet the basic eligibility requirements for entitlement to VA benefits as the Veteran's surviving spouse.  As such, entitlement to death benefits as the Veteran's surviving spouse must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

The appellant is not entitled to recognition as the surviving spouse of the Veteran for the purpose of basic eligibility to death benefits; and the claim is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


